Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20               PageID.584      Page 1 of 19



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

RODERICO FILADELFO PEREZ-PEREZ,

                      Petitioner,                          Case Number 20-10833
v.                                                         Honorable David M. Lawson

REBECCA ADDUCCI, Detroit District
Director, United States Immigration and
Customs Enforcement, MATTHEW T. ALBENCE,
Director, United States Immigration and
Customs Enforcement, KEVIN MCALEENAN,
Secretary of the United States Department of
Homeland Security, and WILLIAM P. BARR,
United States Attorney General.

                  Respondents.
____________________________________________/

     OPINION AND ORDER GRANTING IN PART MOTION FOR TEMPORARY
           RESTRAINING ORDER AS PRELIMINARY INJUNCTION

       Petitioner Roderico Filadelfo Perez-Perez filed an emergency petition for a writ of habeas

corpus on March 31, 2020, and two weeks later filed an emergency motion for a temporary

restraining order. Perez-Perez is a 41-year-old native and citizen of Guatemala who currently is

detained by the United States Immigration Customs and Enforcement Agency (“ICE”) at the

Monroe County Jail Dormitory pending his removal under 8 U.S.C. § 1182(a) for being unlawfully

present in the United States. He suffers from hypertension, which is one of the comorbidities

identified by the Centers for Disease Control and Prevention (CDC) that elevates the risk of

complications from the rapidly-spreading novel coronavirus, and he asks for immediate release.

       Since the case was filed, the Immigration Court in Detroit granted his application for

cancelation of removal and adjustment of status to that of legal permanent resident.         The

Immigration Court found that he had a good moral character, and that in light of the coronavirus

pandemic, it would be an “exceptional and extremely unusual hardship” to his American children
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                 PageID.585      Page 2 of 19



if he were deported. Yet, the government has not relented; it has appealed the decision to the

Board of Immigration Appeals (BIA) and refuses to release Perez-Perez, even though a nurse who

works four days per week at the Monroe County Jail Dormitory tested positive for COVID-19.

       The relevant factors the Court must balance when faced with a request for preliminary

injunctive relief weigh in favor of Perez-Perez. The motion will be granted, and his release is

ordered, subject to a 14-day quarantine requirement.

                                                I.

       Perez-Perez has lived in the United States for at least twenty years. He has three children,

two of whom are U.S. citizens (24 and 17 years old), and one is legally present under the Deferred

Action for Childhood Arrivals (DACA) policy (19 years old).

       On December 18, 2019, ICE initiated removal proceedings against Perez-Perez, charging

him as removable under 8 U.S.C. § 1182(a)(6)(A)(i) for being present in the United States without

being admitted or paroled. ICE detained Perez-Perez while his removal was pending.

       At a hearing before the Immigration Court on January 8, 2020, Perez-Perez admitted that

his presence in the United States was unlawful and conceded that he was removable. The

Immigration Court then denied the petitioner’s request for bond, finding that he was a danger to

his community due to his criminal history, which consists of minor traffic infractions, with one

exception: a conviction for drunken driving on December 10, 2019.

       Perez-Perez applied for cancellation of removal under 8 U.S.C. § 1229b(b), and a hearing

was set for June 15, 2020. The Immigration Court then advanced the hearing to April 24, 2020,

at which time Immigration Judge Jennifer Gorland granted relief and adjusted Perez-Perez’s status

to lawful permanent resident. The government appealed that decision to the BIA. The petitioner

remains in ICE custody at the Monroe County Jail Dormitory in Monroe, Michigan.



                                               -2-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                 PageID.586      Page 3 of 19



       Perez-Perez contends that he suffers from hypertension, which places him at a heightened

risk of developing severe complications should he contract COVID-19. In a declaration dated

April 13, 2020, he stated, “I have a pre-existing medical condition. Less than a year ago I was

diagnosed with having high blood pressure. I sought medical care at a clinic called Covenant,

located on Michigan Ave in Detroit, MI, for a high fever and was informed that I had high blood

pressure.” Medical personnel failed to diagnose that condition when Perez-Perez underwent an

initial medical assessment at the Monroe County Jail, and no one has prescribed hypertension

medication for him.

       In his petition for habeas corpus relief, the petitioner seeks immediate release. After a

nurse at the Monroe County Jail Dormitory tested positive for COVID-19, the petitioner’s request

took on new urgency, and he moved for a temporary restraining order and served notice on the

government.

                                                II.

       Before turning to the merits of the motion, the government’s challenge to subject matter

jurisdiction must be addressed. The government contends that 8 U.S.C. § 1226(e) ousts the Court’s

authority to adjudicate Perez-Perez’s release petition, because the decision by the Immigration

Judge to deny bond was a non-reviewable discretionary call. Section 1226 gives the Attorney

General the discretion to release or parole an alien who is subject to removal. 8 U.S.C. §

1226(a)(2). And “[n]o court may set aside any action or decision by the Attorney General under

this section regarding the detention or release of any alien or the grant, revocation, or denial of

bond or parole.” Id. § 1226(e).

       An Immigration Judge denied bond to Perez-Perez on January 8, 2020. But since then,

Immigration Judge Gorland granted his petition for cancellation of removal and ordered that he be



                                                -3-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                   PageID.587     Page 4 of 19



“issued all appropriate documents necessary to give effect to [her] order.” The government states

that because it appealed, the Immigration Court’s order is not a final order. But there is not much

left to the underpinnings of the discretionary decision to detain the petitioner.

       Moreover, although it is true that section 1226(e) prevents a federal court from reviewing

an immigration judge’s discretionary bond determination, it “does not limit habeas jurisdiction

over constitutional claims or questions of law.” Singh v. Holder, 638 F.3d 1196, 1202 (9th Cir.

2011). In Demore v. Kim, 538 U.S. 510, 516-17 (2003), the Supreme Court held that section

1226(e) does not strip a district court of its traditional habeas jurisdiction, “bar constitutional

challenge[s],” or preclude a district court from addressing a habeas petition “challeng[ing] the

statutory framework that permits [the petitioner’s detention] without bail.” See also Al–Siddiqi v.

Achim, 531 F.3d 490, 494 (7th Cir. 2008) (holding that § 1226(e) “does not deprive us of our

authority to review statutory and constitutional challenges”); Saint Fort v. Ashcroft, 329 F.3d 191,

200 (1st Cir. 2003) (noting that Demore “read the jurisdiction-limiting provision in § 1226(e) as

applying only to review of the Attorney General’s discretionary judgment”); Sierra v. INS, 258

F.3d 1213, 1217–18 (10th Cir. 2001) (holding, before Demore was decided, that “§ 1226(e) does

not ‘speak[ ] with sufficient clarity to bar jurisdiction pursuant to the general habeas statute’”

(alterations in original) (quoting INS v. St. Cyr, 533 U.S. 289, 313 (2001))).

       And district courts facing similar arguments in the COVID-19 context held that section

1226(e) did not strip them of jurisdiction to hear constitutional claims or questions of law arising

from petitions for writs of habeas corpus. See Malam v. Adducci, ---F. Supp. 3d---, 2020 WL

1672662, at *5 (E.D. Mich. April 5, 2020) (Levy, J) (concluding that section “1226(e) does not

prevent this Court from exercising jurisdiction”); Perez v. Wolf, 2020 WL 1865303, at *4 (N.D.

Cal. April 14, 2020) (same); Monterosa v. Decker, 2020 WL 1847771, at *4 (S.D.N.Y. April 11,



                                                 -4-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.588     Page 5 of 19



2020) (same).

       Section 1226(e) does not bar the petitioner’s request for relief here.

                                                III.

       Although the petitioner styled his motion as one for a temporary restraining order, he gave

notice to the government and did not seek a ruling before the government could respond. His

request should be characterized more properly as a motion for a preliminary injunction. Federal

Rule of Civil Procedure 65 governs both. A temporary restraining order (TRO) may be issued

without notice to the opponent and is meant to preserve the status quo until a court can make a

reasoned resolution of a dispute. Fed. R. Civ. P. 65(b)(1); Procter & Gamble Co. v. Bankers Trust

Co., 78 F.3d 219, 226 (6th Cir. 1996). TROs are of a short duration and usually terminate with a

ruling on a preliminary injunction. Workman v. Bredesen, 486 F.3d 896, 922 (6th Cir. 2007); Fed.

R. Civ. P. 65(b). Here, because the defendants are on notice, the Court will treat the petitioner’s

motion as one for a preliminary injunction rather than a motion for a temporary restraining order.

This linguistic difference is largely academic as the same factors apply to both. See Ohio

Republican Party v. Brunner, 543 F.3d 357, 362 (6th Cir. 2008).

       The petitioner bears the burden of demonstrating entitlement to injunctive relief. Leary v.

Daeschner, 228 F.3d 729, 739 (6th Cir. 2000). Generally, courts consider four factors in

determining whether to grant a preliminary injunction: “(1) whether the movant has demonstrated

a substantial likelihood of success on the merits, (2) whether the movant will suffer irreparable

injury absent injunction, (3) whether a preliminary injunction would cause substantial harm to

others, and (4) whether the public interest will be served by an injunction.” Flight Options, LLC

v. Int’l Bhd. of Teamsters, Local 1108, 863 F.3d 529, 540 (6th Cir. 2017) (citing Overstreet v.

Lexington-Fayette Urban County Gov’t, 305 F.3d 566, 573 (6th Cir. 2002)). “These factors are



                                                -5-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                    PageID.589       Page 6 of 19



not prerequisites, but are factors that are to be balanced against each other.” Overstreet, 305 F.3d

at 573.

                                     A. Likelihood of Success

          The government argues that Perez-Perez can’t win because a writ of habeas corpus is not

the proper vehicle for a challenge to conditions of confinement. The Court rejected an identical

argument in Awshana v. Adducci, --- F. Supp. 3d ---, No. 20-10699, 2020 WL 1808906 at *1-2

(E.D. Mich. April 9, 2020), where the petitioners sought a writ under 28 U.S.C. § 2241. The

critical feature that distinguishes this case from a more traditional lawsuit by a detainee who alleges

poor treatment during confinement is that Perez-Perez is seeking release as the only remedy that

will vindicate his rights under the Due Process Clause. As in Awshana, he “allege[s] that [his]

continued detention violates [his] constitutional right under the Fifth Amendment, which forbids

depriving a person of life, liberty, or property without due process of law. [He] contend[s] that

[his] continued detention will compromise [his] health and may kill [him].” Id. at *2. He is entitled

to advance his claim — and seek release from custody — under section 2241.

          The basis of Perez-Perez’s claim is a well-accepted premise: “[W]hen the State takes a

person into its custody and holds him there against his will, the Constitution imposes upon it a

corresponding duty to assume some responsibility for his safety and general wellbeing.” Helling

v. McKinney, 509 U.S. 25, 32 (1993) (citation omitted). He says that the defendants cannot meet

that obligation when a highly contagious virus is introduced into the close confinement that is

inherent in a custodial environment. This is not a novel argument. In the immigration context,

courts have released individuals who fell within one of the CDC’s high-risk categories for

complications from COVID-19, or who were housed in detention facilities with confirmed cases,

or both. Jones v. Wolf, No. 20-361, 2020 WL 1643857 (W.D.N.Y. Apr. 2, 2020) (granting relief



                                                 -6-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                     PageID.590       Page 7 of 19



for detainees with chronic medical conditions held in a detention facility with no confirmed

COVID-19 cases); Basank v. Decker, No. 20-2518, 2020 WL 1481503 (S.D.N.Y. Mar. 26, 2020);

(granting relief for detainees with chronic medical conditions held in a facility with confirmed

cases of COVID-19); Coronel v. Decker, --- F. Supp. 3d ---, 2020 WL 1487274 (S.D.N.Y. Mar.

27, 2020) (same); Malam v. Adducci, --- F. Supp. 3d ---, 2020 WL 1672662, at *5 (E.D. Mich.

April 5, 2020) (granting relief for petitioner in high-risk category but held in facility with no

confirmed cases); Zaya v. Adducci, No. 20-10921, WL 1903172 (E.D. Mich. April 18, 2020)

(same).

          Perez-Perez argues that his continued detention during the coronavirus pandemic violates

his substantive right to due process guaranteed by the Fifth Amendment to the United States

Constitution because it jeopardizes his health and medical wellbeing. The Due Process Clause

prohibits the federal government from depriving any “person . . . of . . . liberty without due process

of law.” U.S. Const. amend. V. “Freedom from imprisonment — from government custody,

detention, or other forms of physical restraint — lies at the heart of the liberty that Clause protects.”

Zadvydas v. Davis, 533 U.S.678, 690 (2001). The protection applies to “all ‘persons’ within the

United States, including aliens, whether their presence here is lawful, unlawful, temporary, or

permanent.” Id. at 693.

          The government has an obligation to furnish appropriate medical care for both convicted

defendants and detainees alike. For convicted defendants, that obligation is established by the

Eighth Amendment. Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018) (quoting Estelle v.

Gamble, 429 U.S. 97, 103 (1976)); see also Helling, 509 U.S. at 31. For detainees, whose rights

include protections that are at least as substantial as the Eighth Amendment protections available

to a convicted prisoner, Jones v. Blanas, 393 F.3d 918, 933-34 (9th Cir. 2004) (holding that civil



                                                  -7-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.591       Page 8 of 19



detainees are entitled to superior conditions of confinement than prisoners and pretrial detainees),

the Due Process Clause sets the standard, see City of Revere v. Massachusetts Gen. Hosp., 463

U.S. 239, 244 (1983). Nonetheless, claims relating to health concerns by detainees are analyzed

using an Eighth-Amendment, deliberate-indifference framework. Watkins v. City of Battle Creek,

273 F.3d 682, 685-86 (6th Cir. 2001).

       That framework calls for proof that detention officials were deliberately indifferent to a

substantial risk of harm. Farmer v. Brennan, 511 U.S. 825, 837–38 (1994). The applicable test

has two elements. Id. at 834. First, the petitioner must demonstrate that the constitutional

deprivation was “objectively, ‘sufficiently serious.’” Ibid. (quoting Wilson v. Seiter, 501 U.S. 294,

298 (1991)). Second, he must demonstrate that the detention official had a “sufficiently culpable

state of mind.” Ibid. This element can be proven by circumstantial evidence from which the fact

finder can conclude that the state actor perceived the risk, Comstock v. McCrary, 273 F.3d 693,

703 (6th Cir. 2001), or “from the very fact that the risk was obvious.” Terrance v. Northville Reg’l

Psychiatric Hospital, 286 F.3d 834, 843 (6th Cir. 2002).

       In Helling v. McKinney, the Supreme Court held that a prisoner could state a claim under

the Eighth Amendment by alleging that officials “exposed him to levels of [environmental tobacco

smoke] that pose[d] an unreasonable risk of serious damage to his future health.” 509 U.S. at 35.

To satisfy the objective prong, the plaintiff had to show both that he was “being exposed to

unreasonably high levels of [environmental tobacco smoke]” and that “society consider[ed] the

risk that the prisoner complain[ed] of to be so grave that it violate[d] contemporary standards of

decency to expose anyone unwillingly to such a risk.” Id. at 35, 36 (emphasis in original). The

plaintiff must produce “more than a scientific and statistical inquiry into the seriousness of the

potential harm and the likelihood [of] injury.” Id. at 36. To succeed on the subjective prong, the



                                                -8-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.592       Page 9 of 19



plaintiff had to show that “the prison authorities’ current attitude and conduct” amounted to

deliberate indifference. Ibid.

       However, “a remedy for unsafe conditions need not await a tragic event,” and the plaintiff

need not allege present harm to succeed on an unconstitutional-conditions claim. Id. at 33. In

Helling, the Court rejected the government’s argument that the plaintiff’s claim was not cognizable

because he had not alleged any present harm. The Court explained that the government may not

“ignore a condition of confinement that is sure or very likely to cause serious illness and needless

suffering the next week or month or year.” Ibid. The Court noted some examples of circumstances

where inmates may obtain injunctive relief to remedy life-threatening conditions even though

“nothing yet had happened to them.” Ibid. One example was the “exposure of inmates to serious,

communicable disease [even if the] inmate shows no serious current symptoms.” Ibid.

       No one can deny that the health risks caused by the pandemic are grave. Objectively, the

health risks posed by COVID-19 are abundantly clear. The novel coronavirus (COVID-19) is a

respiratory disease that can result in serious illness or death. It is caused by a new strain of

coronavirus not previously identified in humans, and easily spreads from person to person. There

is currently no approved vaccine or antiviral treatment for this disease. Dr. Anthony Fauci, director

of the National Institute of Allergy and Infectious Diseases, estimated that between 100,000 and

240,000 people in the United States will die from COVID-19 related complications. Michael D.

Shear et al., Coronavirus May Kill 100,000 to 240,000 in U.S. Despite Actions, Officials Say,

N.Y. Times, Mar. 31, 2020, https://www.nytimes.com/2020/03/31/us/ politics/coronavirus-death-

toll-united-states.html.

       The Centers for Disease Control and Prevention (CDC) have advised that “[p]eople aged

65 years and older” may be at higher risk for severe illness from COVID-19. People Who Are at



                                                -9-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.593      Page 10 of 19



 Higher Risk for Severe Illness, Centers for Disease Control and Prevention (Mar. 31, 2020),

 https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-risk.html.

 The CDC also has identified persons with certain medical conditions as being at high risk,

 including those with “serious heart conditions.” Ibid. That includes “heart failure, coronary artery

 disease, congenital heart disease, cardiomyopathies, and pulmonary hypertension.” Groups at

 Higher Risk for Severe Illness, Centers for Disease Control and Prevention, https://www.cdc.gov/

 coronavirus/2019-ncov/need-extra-precautions/groups-at-higher-risk.html (last visited May 8,

 2020).

          On March 23, 2020, the CDC issued further guidance acknowledging that detention

 facilities “present [] unique challenges for control of COVID-19 transmission among

 incarcerated/detained persons, staff, and visitors.”      Interim Guidance on Management of

 Coronavirus Disease 2019 (COVID-19) in Correctional and Detention Facilities, CDC (Mar. 23,

 2020),    https://www.cdc.gov/coronavirus/2019-ncov/community/correction-detention/guidance-

 correctional-detention.html. “The CDC noted that many detention conditions create a heightened

 risk [for] detainees. These include: low capacity for patient volume, insufficient quarantine space,

 insufficient on-site medical staff, highly congregational environments, inability of most patients

 to leave the facility, and limited ability of incarcerated/detained persons to exercise effective

 disease prevention measures (e.g., social distancing and frequent handwashing).” United States v.

 Kennedy, No. 18-20315, 2020 WL 1493481, at *2 (E.D. Mich. Mar. 27, 2020).

          Perez-Perez contends that he is particularly susceptible to COVID-19-related

 complications as a 41-year-old man with hypertension. The government responds that Perez-Perez

 did not adequately demonstrate that he suffers from chronic hypertension, and that hypertension is

 not a “high-risk” medical condition as defined by the CDC.



                                                -10-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                 PageID.594      Page 11 of 19



        The second argument can be dismissed easily. As noted above, the CDC actually does list

 hypertension as a risk factor, albeit the pulmonary variety. And a study of the COVID-19 data

 from Wuhan, China revealed that individuals with hypertension face about a 6% rate of death, a

 rate that is about 3.5% higher than otherwise healthy individuals and comparable with death rates

 of people suffering from diabetes (7.3%) and respiratory disease (6.3%). Zunyou Wu & Jennifer

 M. McGoogan, Characteristics of and Important Lessons From the Coronavirus Disease 2019

 (COVID-19) Outbreak in China – Summary of a Report of 72314 Cases From the Chinese Center

 for Disease Control and Prevention, JAMA Network, https://jamanetwork.com/journals/jama/

 fullarticle/2762130; see also What people with high blood pressure need to know about COVID-

 19, American Heart Association, https://newsroom.heart.org/news/what-people-with-high-blood-

 pressure-need-to-know-about-covid-19 (ECF No. 11-6). In a similar case, the court rejected the

 same argument presented by the government. Fofana v. Albence, No. 10-10869, 2020 WL

 1873307, at *9 (E.D. Mich. April 15, 2020) (rejecting argument that hypertension does not

 significantly increase an individual’s susceptibility to severe COVID-19-related complications).

 The court emphasized that a “CDC study of hospitalization rates reported on April 8, 2020 revealed

 that 74% of hospitalized patients were aged 50 years old or older, 54.4% were male and 49.7%

 had hypertension.” Ibid. (citing Centers for Disease Control, Morbidity and Mortality Weekly

 Report (April 8, 2020), Hospitalization Rates and Characteristics of Patients Hospitalized with

 Laboratory-Confirmed Coronavirus Disease 2019 – COVID-NET, 14 States, March 1–30, 2020,

 https://www.cdc.gov/mmwr/volumes/69/wr/pdfs/mm6915e3-H.pdf.).

        Perez-Perez’s diagnosis of hypertension is not documented by medical records. The only

 evidence of hypertension comes from his affidavit, which states that he “was diagnosed with

 having high blood pressure” “less than a year ago” at a “clinic called Covenant, located . . . in



                                               -11-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                   PageID.595      Page 12 of 19



 Detroit, MI,” that he visited to treat a “high fever.” Perez Aff., ECF No. 11-2, PageID.411. It still

 is a factor worth considering.

        Although he appears healthy, Perez-Perez is housed in a manner that increases his risk of

 contracting COVID-19. Although the Monroe County Jail stopped accepting new detainees and

 is operating at about half capacity, 31 inmates are confined to a single housing unit. “This violates

 recommended guidelines to socially distance with at least six feet distance between people and for

 no more than ten people to gather in one space.” Fofana, No. 10-10869, 2020 WL 1873307, at *9

 (citing Awshana, 2020 WL 1808906 at *8). Although the Monroe County Jail apparently

 increased cleaning, detainees allegedly share toilets, sinks, and showers without disinfection

 between each use. ECF No. 1, PageID.25.

        The recent aggravating fact is the defendants’ disclosure that a nurse that had been assigned

 to the Monroe County Jail Dormitory tested positive for COVID-19. The nurse last worked at the

 facility on April 14, 2020, and has been on leave since then. She is normally assigned to work in

 the dormitory where the petitioner is housed from 7:00 p.m. until 9:30 p.m., four days per week.

 She did not have contact with Perez-Perez on April 14, but she did administer medications to other

 inmates in that unit then.

        And that may well be the tip of the iceberg. As the Fofana court pointed out, the

 government “is silent as to how many, if any, detainees have been tested for COVID-19” in the

 Monroe County Jail. Fofana, No. 10-10869, 2020 WL 1873307, at *9. The Michigan Department

 of Corrections “has only tested 707 inmates, with 454 testing positive for the virus, and a total

 inmate population of more than 40,000.” Ibid. With a lengthy, symptom-less incubation period

 of up to 14 days, the government’s assurance that Monroe County Jail has no other confirmed

 cases is certainly no guarantee that the facility is free of the virus. And as of May 8, 2020, Monroe



                                                 -12-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                 PageID.596      Page 13 of 19



 County has reported 383 total cases of COVID-19 and 16 deaths. See Coronavirus, Michigan.Gov,

 https://www.michigan.gov/coronavirus/0,9753,7-406-98163-520743--,00.html.

        To satisfy the subjective element of his claim, the petitioner must demonstrate that the

 government subjected him to objectively poor confinement conditions with deliberate indifference

 to his health and safety. Farmer, 511 U.S. at 834. There is no doubt that the respondents are aware

 of the grave threat posed by the pandemic and the exacerbated risk caused by the close quarters of

 the detention facilities. See Interim Guidance on Management of Coronavirus Disease 2019

 (COVID-19) in Correctional and Detention Facilities, Ctrs. for Disease Control and Prevention,

 https://www.cdc.gov/coronavirus/2019-ncov/community/               correction-detention/guidance-

 correctional-detention.html (last visited May 8, 2020) (explaining that measures ordered by the

 CDC to reduce person-to-person contact present unique challenges for prisons and detention

 facilities, because “[i]ncarcerated/detained persons live, work, eat, study, and recreate within

 congregate environments, heightening the potential for COVID-19 to spread once introduced”).

        Subjectively, therefore it appears that the defendants are willing to house immigration

 detainees in a manner that increases the risk of infection. That is not to say that the government

 has not taken commendable steps to stem the spread of the pandemic. Following CDC guidance,

 Monroe County Jail staff assess detainees for fever and respiratory illness during intake medical

 screenings and ask about any possible exposure to the virus. The government says that it houses

 those with confirmed exposure in separate cohorts with restricted movement for the duration of

 the most recent incubation period (14 days after most recent exposure to an ill detainee). And the

 government places detainees who present with COVID-19 symptoms in isolation where they are

 tested and treated if necessary.

        However, while these measures are certainly commendable, “the fact is that none of the



                                                -13-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                     PageID.597       Page 14 of 19



 steps [taken] . . . includes the ‘social distancing measures recommended — especially for high-

 risk individuals — by the CDC . . .” Jones, 2020 WL 1643857, at *10 (W.D.N.Y.). The petitioner

 also is housed in a manner that increases his risk of exposure to the coronavirus. He is held in a

 unit with 30 other detainees, confined in dorm-style housing. Government experts agree that such

 a communal style of living can increase the infection rate. See Former ICE Director: Release

 Immigrants from Detention or COVID-19 Will Spread Like Wildfire Inside, Democracy Now (Mar.

 23, 2020); https://www.democracynow.org/2020/3/23/ice_dentention_centers_covid_19; FAQs

 for administrators, staff, people who are incarcerated, families, Ctrs. for Disease Control and

 Prevention (Mar. 28, 2020), https://www.cdc.gov/coronavirus/2019-ncov/community/correction-

 detention/faq.html. And the government’s record on testing inmates is anemic, providing tests

 only to those that exhibit symptoms.

        Perez-Perez has satisfied the objective and subjective elements of a deliberate indifference

 claim. But that does not necessarily mean that he is entitled to release under 28 U.S.C. § 2241.

 The premise of this habeas corpus petition is that the conditions of confinement in the ICE

 detention facility are so intolerable because of the risk of contracting COVID-19 that release is the

 only remedy. The cases decided during the pandemic hold that generalized allegations are not

 sufficient to justify that relief. If they were, then all inmates would be entitled to release until the

 pandemic subsides.

        A limiting principle can, however, can be found in the Due Process Clause itself, and the

 manner of its application. The seminal case dealing with the constitutionality of conditions of

 confinement of non-convicted detainees is Bell v. Wolfish, 441 U.S. 520 (1979). There, the

 Supreme Court held that such claims are governed by the Due Process Clause, a proposition that

 is now well accepted. See, e.g., Phillips v. Roane County, 534 F.3d 531, 539 (6th Cir. 2008)



                                                  -14-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.598      Page 15 of 19



 (reiterating that when a conditions-of-confinement claim “is asserted on behalf of a pre-trial

 detainee, the Due Process Clause . . . is the proper starting point”). But the Court also emphasized

 that those constitutional rights implicated by conditions of confinement, when analyzed for pretrial

 detainees under the Due Process Clause, must be balanced against the “Government[’s] . . .

 legitimate interests that stem from its need to manage the facility in which the individual is

 detained.” Bell, 441 U.S. at 540. Courts, therefore, must strike a balance “between institutional

 needs and objectives and the provisions of the Constitution that are of general application.” Id. at

 546 (quoting Wolff v. McDonell, 418 U.S. 539, 556 (1974)). In striking that balance, courts must

 give great deference to the custodians “in the adoption and execution of policies and practices that

 in their judgment are needed to preserve internal order and discipline and to maintain institutional

 security,” id. at 547, lest courts become “enmeshed in the minutiae of prison operations.” Id. at

 562.

        The “institutional interest” here is ICE’s interest in continuing the detention of those

 removable aliens whom the Secretary determines “to be a risk to the community or unlikely to

 comply with the order of removal.” 8 U.S.C. § 1231(a)(6). When considering the remedy of a

 complete release from detention (albeit with conditions for supervision), the Court must strike a

 balance between the gravity of the risk of contracting COVID-19 (with uncertain outcomes for

 recovery and a path that could lead to death) with the danger to the public that could result from

 releasing the petitioners into the community. “When striking [that] balance between ICE’s

 institutional need for continued detention and the petitioners’ legitimate concerns over an

 unreasonable risk of serious damage to their future health, it is fair to require the petitioners to

 articulate something more than a generalized fear of exposure to disease in a detention facility.

 That only makes sense, since ‘the requirements of due process are fluid and fact dependent.’”



                                                -15-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.599      Page 16 of 19



 Awshana, 2020 WL 1808906, at *13 (quoting Shoemaker v. City of Howell, 795 F.3d 553, 559

 (6th Cir. 2015)).

        That balance plainly favors Perez-Perez. He has not been determined to be a flight risk.

 He has substantial ties to the community. And his criminal record consists of a drunken driving

 conviction of recent vintage and other moving and non-moving traffic violations. Drinking and

 driving is dangerous. But the petitioner says that he was enrolled in a program to address his

 drinking. And the Immigration Court necessarily found that he “has been a person of good moral

 character” for the preceding ten years. See 8 U.S.C. § 1229b(b)(1)(B). When held up against the

 risk of severe infection and, possibly, death, the government’s minimal institutional interest does

 not outweigh the remedy of release.

        The petitioner, therefore, has demonstrated likely success on the merits.

                                        B. Irreparable Injury

        The petitioner must “demonstrate that irreparable injury is likely in the absence of an

 injunction.” Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008). He must show that

 irreparable harm is “both certain and immediate, rather than speculative or theoretical.” Mich.

 Coal. of Radioactive Material Users, Inc. v. Griepentrog, 945 F.2d 150, 154 (6th Cir. 1991). The

 “denial of an injunction will cause irreparable harm if the claim is based upon a violation of the

 plaintiff’s constitutional rights.” Overstreet, 305 F.3d at 578; see also Obama for Am. v. Husted,

 697 F.3d 423, 436 (6th Cir. 2012) (“When constitutional rights are threatened or impaired,

 irreparable injury is presumed”).

        The petitioner’s unnecessary exposure to COVID-19 provides a basis to find that he will

 suffer irreparable injury unless he is immediately released. In Thakker v. Doll, --- F. Supp. 3d --,

 2020 WL 1671563, at *3 (M.D. Pa. April 15, 2020), the court released more than ten immigrant



                                                -16-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                  PageID.600     Page 17 of 19



 detainees, including several in their fifties with underlying health conditions like high blood

 pressure and diabetes. The court reasoned that “[a]t this point, it is not a matter of if COVID-19

 will enter Pennsylvania prisons, but when it is finally detected therein.” Ibid. “There can be no

 injury more irreparable” than “lasting illness or death.” Ibid. With evidence that a nurse who

 worked in the petitioner’s dormitory-style unit tested positive for the virus within the last two

 weeks, this factor favors the petitioner.

                                C. Harm to Others & Public Interest

        “When the government opposes the issuance of a temporary restraining order, as

 Respondents do here, the final two factors — the balance of equities and the public interest —

 merge, because ‘the government’s interest is the public interest.”’ Malam, 2020 WL 1672662, at

 *5 (quoting Pursuing America’s Greatness v. Fed. Election Comm’n, 831 F.3d 500, 512 (D.C. Cir.

 2016) (citing Nken v. Holder, 556 U.S. 418, 435 (2009))).

        The public interest factor favors the petitioner’s release. He may face irreparable injuries

 to his constitutional rights and health. And “it is always in the public interest to prevent the

 violation of a party’s constitutional rights.” G & V Lounge Inc. v. Mich. Liquor Control Comm.,

 23 F.3d 1071, 1079 (6th Cir. 1994).

        Society benefits by stemming the proliferation of COVID-19, thereby “flattening the

 curve,” preventing strain on medical centers and hospitals, and ultimately reducing death or long-

 term injury from COVID-19-related lung damage. See Thakker, 2020 WL 1671563, at *3 (“Efforts

 to stop the spread of COVID-19 and promote public health are clearly in the public’s best

 interest”); Fofana, No. 10-10869, 2020 WL 1873307, at *10 (same); see also Neinast v. Bd. Of

 Trustees, 346 F.3d 585, 592 (6th Cir. 2003) (recognizing public health and safety as legitimate

 government interests).



                                                -17-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                   PageID.601      Page 18 of 19



        The government argues that the Court should defer to the Attorney General’s decision to

 detain him under 8 U.S.C. § 1226(a)(1) and the Immigration Court’s denial of his bond request

 under 8 C.F.R. § 236.1(c)(8) due to his extensive criminal history. But Perez-Perez’s criminal

 history hardly is “extensive.” And the bond denial is undercut by the finding that he is “of good

 moral character” and his removal is cancelled. No one has suggested that the petitioner poses a

 danger of increasing violent crime or drug-related activity. And the petitioner is not a flight risk.

 He has lived and worked in the United States for at least twenty years and has three children, two

 of whom are U.S. citizens and one of is legally present under DACA.

        The government also argues that the public interest favors Perez-Perez’s detention because

 “enforcement of the United States’ immigration laws is significant.” The government insists that

 “the public interest is best served by allowing immigration facilities to follow the orderly medical

 processes and protocols implemented by government professionals, as ICE has been doing. But

 that argument ignores the failure to engage in broad-based testing as recommended by the CDC

 and the lack of measures to eliminate person-to-person contact that has been ordered by

 government officials across the country. And when the petitioner’s “continued detention is in

 violation of the United States Constitution,” section 1226 “must give way.” Malam, 2020 WL

 1672662, at *13.

                                                   IV.

        For the reasons stated above, the Court will construe the petitioner’s motion for a temporary

 restraining order as a motion for a preliminary injunction. The relevant factors, on balance, favor

 granting the petitioner the relief he requests.

        Accordingly, it is ORDERED that the petitioner’s motion for a temporary restraining

 order, construed as a motion for a preliminary injunction (ECF No. 11) is GRANTED IN PART.



                                                   -18-
Case 2:20-cv-10833-DML-EAS ECF No. 16 filed 05/09/20                PageID.602      Page 19 of 19



        It is further ORDERED that respondent Adducci release the petitioner, Roderico Filadelfo

 Perez-Perez, on May 10, 2020, on his own recognizance. The petitioner will be subject to the

 following restrictions: (1) he is subject to fourteen days of home quarantine; (2) he must comply

 with all Michigan Executive Orders; and (3) he must appear at all hearings pertaining to his

 removal proceedings, should the order withholding removal be reversed or modified by the Board

 of Immigration Appeals.

        It is further ORDERED that the respondents are further RESTRAINED AND

 ENJOINED from arresting the petitioner for civil immigration detention purposes until the State

 of Emergency in Michigan (related to COVID-19) is lifted or until further Court Order stating

 otherwise.


                                                            s/David M. Lawson
                                                            DAVID M. LAWSON
                                                            United States District Judge

 Dated: May 9, 2020




                                               -19-
